t c no united_states tax_court gary r fears petitioner v commissioner of internal revenue respondent docket no filed date r determined in a notice of final_partnership_administrative_adjustment that p was liable for sec_6662 and h i r c penalties r sent p a notice_of_deficiency and assessed the penalties against p p filed a petition with this court and asserted a partner-level defense relating to the penalties r filed a motion to dismiss for lack of jurisdiction and contended that the court lacks jurisdiction to determine whether p is liable for the penalties held this court lacks jurisdiction to determine whether p is liable for the penalties sec_6221 a a i i r c anthony g tumminello for petitioner john j boyle for respondent opinion foley judge this matter is before the court on respondent’s motion to dismiss for lack of jurisdiction and to strike the issue for decision is whether the court has jurisdiction to determine whether petitioner is liable for sec_6662 and h penalties relating to background on date gateway investment partners gateway was formed gf gateway investments llc gfg and gf investors inc gfi an s_corporation owned percent and percent of gateway respectively petitioner was the sole member of gfg and the sole shareholder of gfi on date gfg sold two foreign_currency options the short options to deutsche bank for dollar_figure and purchased two foreign_currency options the long options from deutsche bank for dollar_figure million collectively the option positions on date gfg contributed the option positions to gateway in return for its interest in gateway on date gateway paid dollar_figure for big_number on date the option positions terminated and were not exercised on date gfg transferred to gfi its 99-percent interest in gateway on that same day the euro were transferred from unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue gateway to gfi and gateway was dissolved on date gfi sold the euro for dollar_figure on date gateway filed a form_1065 u s return of partnership income relating to the tax_year beginning date and ending date the form_1065 showed distributions of property other than money in the amount of dollar_figure ie the dollar_figure million paid for the long options and the purchase_price of the euro on date gfi filed a form_1120s u s income_tax return for an s_corporation relating to the form_1120s showed a dollar_figure loss relating to foreign_currency ie a purported basis of dollar_figure in the foreign_currency and a dollar_figure amount_realized on date petitioner filed his federal tax_return and reported a net_operating_loss of dollar_figure relating to gfi’s foreign_currency_loss on date petitioner filed hi sec_2001 federal tax_return and reported a net_operating_loss of dollar_figure and an overall loss of dollar_figure on date respondent sent gateway gfg and gfi notices of final_partnership_administrative_adjustment fpaas relating to on date petitioner filed a petition relating to the fpaa issued to gateway the court however dismissed that petition because it was not filed by a proper party on date respondent sent petitioner a notice_of_deficiency relating to respondent disallowed petitioner’s dollar_figure net_operating_loss dollar_figure loss relating to legal fees and dollar_figure schedule c profit or loss from business loss relating to gfg respondent also determined that petitioner was liable for an accuracy-related_penalty and a gross_valuation_misstatement penalty pursuant to sec_6662 and h respectively on date petitioner while residing in collinsville illinois filed his petition with the court on date respondent assessed the penalties against petitioner relating to on date the court filed respondent’s motion to dismiss for lack of jurisdiction and to strike relating to the penalties on date the court filed petitioner’s objection to respondent’s motion to dismiss discussion respondent contends that the court lacks jurisdiction to determine whether petitioner is liable for the sec_6662 and h penalties the tax_court is a court of limited jurisdiction and we may exercise jurisdiction only to the extent authorized by congress 85_tc_527 section a a i provides that deficiency proceedings apply to affected items which require partner level determinations other than penalties that relate to adjustments to partnership items in the taxpayer_relief_act_of_1997 publaw_105_34 111_stat_1026 tra congress amended sec_6221 to provide that the applicability of any penalty including an accuracy-related_penalty which relates to an adjustment of a partnership_item shall be determined at the partnership level see sec_6221 the tra further provides that a partner may assert a partner-level defense to a penalty in a refund forum see h conf rept pincite 1997_4_cb_1457 sec_301_6221-1t temporary proced admin regs fed reg date amended by t d 1991_1_cb_682 date the notice_of_deficiency includes penalties that were determined at the partnership level relating to gateway’s taxable_year ending date accordingly the court lacks jurisdiction to redetermine the applicability of the penalties sec_6221 contentions we have not addressed are irrelevant moot or meritless the tra applies to partnership taxable years ending after date tra sec_1238 111_stat_1027 prior to the tra penalties could only be redetermined in a partner-level proceeding n c f energy partners v commissio89_tc_741 see h conf rept pincite 1997_4_cb_1457 to reflect the foregoing an appropriate order will be issued
